Citation Nr: 1737058	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  07-33 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent from June 1, 2007 to December 2, 2011 for PTSD.

2.  Earlier effective date for a total disability rating due to individual unemployability (TDIU) of July 1, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1968 to September 1971 and from March 1973 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a June 2011 Board decision, the Veteran rating was increased from 10 to 50 percent from May 31, 2005 to April 17, 2007.  The claim for entitlement to a rating in excess of 50 percent for PTSD from June 1, 2007 onward and the claim for TDIU were remanded by the Board for further development. 

In April 2017, the Veteran presented sworn testimony during a Video Conference Board hearing in St. Petersburg, Florida, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  In this April 2017 hearing, the Veteran withdrew his appeals as to the issue of an increased rating for PTSD.  

The Board notes that the Veteran was granted a TDIU by the AOJ in a June 2012 rating decision.  The Veteran timely filed a notice of disagreement (NOD) in December 2012.  While the AOJ had previously inappropriately considered this claim for an earlier effective date for a TDIU on the basis of clear and unmistakable error, the Board has appropriately listed it above as a claim for earlier effective date for TDIU of July 1, 2007.  In so doing, the Board notes that the Veteran in his April 2017 hearing had specifically limited his appeal for TDIU to June 29, 2007 to December 2, 2011; however, he has a temporary total disability rating  (a 100 percent rating) effective until July 1, 2007.  A fact that the Veteran had accepted in his October 2013 RO hearing.  Likewise, the Board notes that the Veteran was provided a TDIU from July 17, 2011.  As such, the Board has reframed the issue as an earlier effective date claim for TDIU of July 1, 2007.


FINDINGS OF FACT

1.  On April 26, 2017, at the Travel Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal for entitlement to an increased rating for PTSD was requested.

2.  The Veteran was unemployable due to his service-connected disabilities from July 1, 2007.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to an increased rating for PTSD by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a TDIU have been met from July 1, 2007.  38U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn -Increased Rating for PTSD

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative. 
38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn his appeal for increased rating for PTSD; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for increased rating for PTSD the appeals as to this issue is therefore dismissed.

Duty to Assist - TDIU

Since the Board is granting the Veteran's appeal for a TDIU from July 1, 2007 to July 16, 2011 there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

TDIU

TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the scheduler rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2016).

Merits

During the July 2, 2007 to December 2, 2011 timeframe, the Veteran was service-connected for the following: PTSD (rated as 70 percent disabling), tinnitus (rated as 10 percent disabling), these ratings result in total combined evaluation which renders him eligible for a TDIU under the scheduler percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341.  4.16(a). 

The Veteran in his September 2011 formal application for TDIU listed that he had one year of college education and worked for 27 years with the United States Postal Service as a Bulk Mail Technician.

For historical context, the Board notes that the Veteran was provided a temporary total disability rating for his PTSD from April 18, 2007 to July 1, 2007.  Following his release from the hospital, the Veteran worked an additional four months in the United States Postal Service.  The Board considered this four months of employment to be marginal on the basis of the Veteran contemporaneous medical records, and the credible statements from the Veteran.  Considering the former, the Board notes that in an August 2007 treatment note the Veteran reported that his condition had actually worsened since leaving the hospital program and that his employer had told him he was "bringing down morale."  In September 2007 VA treatment note, the Veteran informed his psychologist that he was experienced more stress since leaving the program, that his job was bringing on panic attacks.  In this time frame the Veteran Global Assessment of Function (GAF) score was listed repeatedly as 50.  This score correlates to, among other things, an inability to keep a job.  Turning to the statement by the Veteran, the Board finds that his reports that he did not leave his job voluntarily and that the four months following his discharge from the hospital he had severe and constant panic attacks, had used all of his annual and sick leave, and had taken two weeks of leave without pay.  The Board finds these statement credible.  Therefore, the Board finds that the four months following his discharge from inpatient care until he left the United States Postal Service should be characterized as marginal employment.  Likewise, the Board finds that the Veteran's part-time employment delivering car parts for at most 20 hours a week from 2010 to 2011 to be considered marginal employment for purposes of awarding  a TDIU.  

Turning to the period following the Veteran's departure from the United States Postal Service in November 2007, it is evident that the Veteran's PTSD led to further deterioration in his function.  As reported in July 2008 VA treatment note; the Veteran indicated that he felt totally depressed, helpless, hopeless, and had become very isolated with increased panic attacks.  This clinician provided a GAF score of 40 which correlates to impairment in reality testing or communication.  In March 2009, a VA examiner noted that the Veteran's PTSD rendered impairment in function in broad sphere of his life.  In October 2011 a VA treatment note referenced the Veteran's recent history of PTSD symptoms which included panic attacks which occur 30 to 40 times a day.  In terms of context, the Veteran was provided a 100 percent rating for his PTSD on December 2, 2011.  Considering the evidence in the totality, the Veteran's symptoms, in sum, led to his departure from the USPS and further declined until he was awarded a 100 percent rating in December 2, 2011.  Thus, for the four year span after leaving inpatient care, the Veteran symptoms in conjunction with his educational level left him unemployable.  Therefore, TDIU is warranted from July 1, 2007 to July 16, 2011. 


ORDER

The appeal for entitlement to an increased rating in excess of 70 percent from July 1, 2007 to December 2, 2011 for PTSD is dismissed.

Entitlement to an effective date of July 1, 2007, for the award of TDIU is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


